Citation Nr: 0921522	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension.  

2.  Entitlement to service connection for residuals of a 
thoracotomy.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1960 to May 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In the December 2003 rating decision, the RO determined that 
new and material evidence had been presented to reopen a 
claim of service connection for hypertension.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the hypertension issue to reflect that finality had attached 
to a previous rating decision of November 1994, which 
initially denied service connection for the claim.

It is also noted that one of the Veteran's appealed issues - 
service connection for umbilical hernia, postoperative - was 
granted in a January 2009 rating decision.  Thus, the issue 
is no longer in appellate status.   

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  


FINDINGS OF FACT

1.  In a rating decision in November 1994, the RO denied the 
claim of service connection for hypertension; after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights in November 1994, he did not 
perfect his appeal of the rating decision and the rating 
decision became final by operation of law based on the 
evidence then of record.

2.  The additional evidence presented since the rating 
decision in November 1994 by the RO, denying service 
connection for hypertension, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection.  

3.  The competent medical evidence does not demonstrate that 
the Veteran's residuals of a thoracotomy, performed many 
years after his service discharge, are related to an injury, 
disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2.  Residuals of a thoracotomy were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in June 2006.  The 
Veteran was notified that new and material was needed to 
reopen the claim of service connection for hypertension, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claim was previously denied.  
He was notified of the type of evidence to substantiate the 
underlying claim of service connection for hypertension and 
the claim of service connection for residuals of a 
thoracotomy, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  



Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection,); and of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (the elements of a new and material evidence claim).

To the extent that the VCAA notice of June 2006 was provided 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case dated 
in October 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran 
was afforded the opportunity for a hearing before the 
undersigned in April 2009.  The RO obtained the Veteran's 
service treatment records and VA records.  He has not 
identified any other pertinent evidence, such as private 
records, for the RO to obtain on his behalf.  

In that regard, it is noted that during the hearing, the 
Veteran was unable to provide the name of the hospital where 
he underwent a thoracotomy in 1980, but was made aware that 
the claims file did not contain records of the 
hospitalization.  The Veteran did not submit any medical 
release forms for the VA to obtain on his behalf.  

In regard to the application to reopen the claim of service 
connection for hypertension, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

In regard to the claim of service connection for residuals of 
a thoracotomy, VA conducted medical inquiry in the form of a 
VA compensation examination in May 2006, in an effort to 
substantiate the claim.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim Regarding 
Hypertension

Procedural History and Evidence Previously Considered

In a rating decision in November 1994, the RO denied service 
connection for hypertension on the basis that the service 
treatment records were negative for complaint of or treatment 
for hypertension and that there was no evidence of 
hypertension within one year of discharge from service.  



In a letter, dated in November 1994, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the Veteran did not initiate an appeal of the November 
1994 decision, with the filing of a notice of disagreement, 
the rating decision by the RO in November 1994 became final 
by operation of law, except the claim may be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in November 1994 consisted of service treatment 
records, a VA examination, and VA outpatient records.  The 
evidence is summarized as follows.  In his original claim for 
service connection for hypertension received in December 
1993, the Veteran indicated that hypertension began in April 
1964.  The service treatment records showed that at the time 
of his enlistment physical examination in August 1960, the 
Veteran's blood pressure reading was 140/90.  At that time of 
his separation physical examination in February 1964, his 
blood pressure reading was 138/80.  There was no diagnosis of 
or treatment for hypertension during service.  

At the time of a VA examination in December 1964, the 
Veteran's blood pressure reading was 128/82.  VA outpatient 
records, dated from 1984 to 1993, indicated that the Veteran 
was diagnosed with and treated for hypertension in the 
hypertension clinic.  On a February 1984 record, the Veteran 
reported that he took antihypertensive medication from 1976 
to 1980, when he ran out of pills and quit taking them 
altogether, and that he was told that his blood pressure was 
"okay" when he had it checked at intervals thereafter.  
Another February 1984 record indicated that the Veteran had 
not had any antihypertensive medications since 1980.  A 
January 1987 record indicated that the Veteran presented for 
follow-up for hypertension, which was first diagnosed (with 
treatment started) in 1976.  An October 1989 record indicated 
that the Veteran had a history of essential hypertension 
since 1982.  A November 1989 record indicated a blood 
pressure reading of 150/100 and a diagnosis of essential 
hypertension.  



Current Claim to Reopen

As the rating decision in November 1994 by the RO became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In August 2003, the Veteran submitted a statement indicating 
his intent to reopen his claim of service connection for 
hypertension.  As the application to reopen the claim of 
service connection was received after August 2001, when 38 
C.F.R. § 3.156 was amended to its current form, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in November 1994 includes VA records and statements 
and testimony of the Veteran.  

Analysis

The additional VA records, which are dated from 1995, show 
diagnosis of and treatment for hypertension.  



This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, the VA medical 
records documenting treatment for hypertension, which was 
previously considered by the RO in its rating decision in 
November 1994.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

In statements and testimony, the Veteran asserted that he was 
placed on antihypertensive medication in 1982 and has been on 
medication ever since then; that he was a medic in a hospital 
during service and that it was part of the procedure to take 
the blood pressure of servicemen, including himself, but not 
necessarily to enter the reading into the records; and that 
between service and 1982, he had periodic check-ups "but 
there was no major incident or whatever" to show that he 
required treatment for hypertension.  It was argued that, 
despite there being no clear diagnosis of hypertension during 
service, there was a possibility that the Veteran had 
hypertension during service but that it was never addressed 
or brought to his attention.  

As for the Veteran's statements and testimony, to the extent 
they are offered as evidence of a nexus between current 
hypertension and service, where, as here, there is a question 
of medical causation, where a lay assertion of medical 
causation is not competent evidence, competent medical 
evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  It is acknowledged that the Veteran 
testified as to his military occupational specialty as a 
medic during service, but such testimony was offered for the 
purpose of providing evidence in regard to the circumstances 
in service where blood pressure readings were not routinely 
recorded in the records. 

The Veteran did not actually assert that, in his capacity as 
a medic, he had elevated blood pressure readings during 
service that indicated hypertension, which could be related 
to his present condition.  In fact, a review of his service 
personnel records does not show that his military 
occupational specialty of medical services specialist 
rendered him competent to make a medical diagnosis.  

For these reasons, the Board rejects the Veteran's statements 
and testimony as competent evidence to reopen the claim.  

As the additional evidence is not new and material, the claim 
of service connection for hypertension is not reopened, and 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service connection for Residuals of a Thoracotomy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran claims that he has residuals of a 
thoracotomy associated with service.  He testified that he 
underwent a thoracotomy in 1980 at a private hospital but 
that the problems that led to the thoracotomy were rooted in 
his smoking habit, which began during service.  He testified 
at one point that he became addicted to smoking after he 
started smoking in service.  He asserted that his doctor at 
the time of his lung surgery related his thoracotomy to his 
smoking.  He indicated that he currently had scar tissue that 
caused him problems in terms of phlegm in his throat and 
coughing.  

Service treatment records do not show that the Veteran 
underwent a thoracotomy during service, or that there were 
any complaints, treatment, or diagnosis of a condition that 
persisted from service, leading to a thoracotomy after 
service.  The records do not show that the Veteran was 
diagnosed with or treated for an addiction to smoking.  The 
records do show that in February 1961, he was seen for a sore 
throat, and a throat culture revealed alpha strep.  In March 
1961, he was diagnosed with viral upper respiratory 
infection, rule out strep and early viral pneumonia.  In 
October 1962 he was seen with a sore throat and diagnosed 
with possible early flu syndrome.  At the time of a 
separation physical examination in February 1964, the lungs 
were evaluated as normal and a chest X-ray was negative.  The 
Veteran was discharged from service in May 1964.  

After service, at the time of a VA examination in December 
1964, the Veteran complained of a throat condition.  A chest 
X-ray showed no abnormalities and a throat examination 
revealed no active disease.  Thereafter, numerous VA records, 
dated from 1984, indicate that the Veteran had a history of a 
thoracotomy in 1980, for "blebs" in the lungs.  Various 
medical records also show that he was a smoker.  In 1987, he 
attended the smoking cessation clinic.  A chest X-ray in 
November 1988 did not show any abnormalities.  In July 2005, 
the Veteran was diagnosed with a contusion of the chest wall, 
after he fell.  

In May 2006, the Veteran underwent a VA examination to assess 
the likelihood that the Veteran's thoracotomy was due to a 
throat condition (sore throats and upper respiratory 
infection) that was treated during service.  It was noted by 
way of history that the Veteran had pancreatitis in 1979 and 
that an incidental chest X-ray at that time showed blebs in 
the right side of the lung.  A thoracotomy was made through 
the 6th interspace in the posterior anterior type incision.  
The blebs were removed and the Veteran had a good result.  
The blebs were asymptomatic and congenital.  He had had no 
recurrence of the blebs and there were no blebs in the left 
lung.  The residuals of the thoracotomy were identified to be 
tenderness along the course of the right thoracotomy 
incision.  Along with rationale, the examiner opined that 
there was no relationship between the throat condition 
treated during service and the Veteran's thoracotomy 
performed to remove right lung blebs.  

In view of the foregoing, the Veteran's thoracotomy was 
performed many years after his discharge from active duty in 
May 1964, and there is no medical evidence relating the lung 
surgery to his period of active service, to include the in-
service notations of a sore throat and upper respiratory 
infection.  Further, the Veteran's current lung condition has 
not been medically linked to his period of active duty.  For 
these reasons, there is no basis for consideration under 38 
C.F.R. § 3.303(d).

Regarding the claim that the Veteran's thoracotomy is 
attributable to smoking that began during service, even if 
the Veteran's smoking in service contributed to a respiratory 
disorder that required the thoracotomy, the United States 
Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
service, for claims filed after June 9, 1998.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.  Therefore, as a matter of law, any 
claim received by VA after June 9, 1998, is subject to this 
restriction.  In this case, the Veteran filed his claim of 
service connection for residuals of a thoracotomy in 2003.  
Therefore, even though the VA examiner in May 2006 did not 
discuss the Veteran's smoking history, service connection for 
a respiratory disorder on the basis of tobacco use in service 
is precluded by law.  

As the Board may consider only competent, independent medical 
evidence to support its finding on the question of medical 
causation, and as there is no favorable medical evidence, 
relating residuals of a post-service thoracotomy to an 
injury, disease, or event of service origin, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for hypertension is not reopened, 
and the appeal is denied.  

Service connection for residuals of a thoracotomy is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


